1
2
3
4
5
6                                                                            JS-6
7
8                         UNITED STATES DISTRICT COURT
9        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
11    JAMES CARRION,                       ) CASE NO: SACV17-00231 JVS (DFMx)
                                           )
12                Plaintiff,               )
                                           ) ORDER GRANTING JOINT
13           vs.                           ) STIPULATION FOR DISMISSAL
                                           ) WITH PREJUDICE
14    KIRBY OLDSMOBILE, INC.,              )
      d/b/a "Kia of Ventura," a California )
15    corporation; KIA MOTORS              )
      AMERICA, INC., a California          )
16    corporation; GENERAL                 )
      MOTORS, LLC, a Delaware              )
17    limited liability company; DOES 1 )
      through 100, Inclusive,              )
18                                         )
                  Defendants               )
                                           )
19
20                                         ORDER
21         Pursuant to the Joint Stipulation for Dismissal with Prejudice submitted by
22   all parties to the above-captioned matter, the Court hereby Orders that the above-
23   captioned matter, including all claims therein, is dismissed in its entirety, each side
24   to bear its own costs.
25         IT IS SO ORDERED.
26
27   DATED: December 07, 2018
                                                   Honorable James V. Selna
28                                                 United States District Judge

                                            1                   8:17-cv-00231 JVS (JCGx)
1                     CERTIFICATE OF ELECTRONIC FILING
2
3          I hereby certify that on December 6, 2018, a true and correct copy of the
4    foregoing [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR

5    DISMISSAL WITH PREJUDICE was filed with the Clerk using the CM/ECF

6    system, which will provide notice to the following counsel of record:

7
     Robert B. Mobasseri, Esq.
8    David Alan Cooper, Esq.
     Law Office of Robert B. Mobasseri, APC
9    1055 West 7th Street, Suite 2140
     Los Angeles, CA 90017
10   Telephone: (213) 282-2000
     Facsimile: (213) 282-3000
     EM:         RobertM@mobasserilaw.com
11   EM:         DCooper@mobasserilaw.com
12   Attorney for Plaintiff
13
14
                                                 Marcelo Lee
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2                    8:17-cv-00231 JVS (JCGx)
